DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 42-45, 47-53, and 55-57 filed on January 05, 2021 are pending, claims 42, 45, 48-50, and 57 are amended, and claims 44 and 52 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Response to Arguments
Applicant's arguments, see pg. 8, filed January 05, 2021, with respect to the rejection(s) of claim(s) 42 and 50 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Lee does not teach "configuration information including information on a synchronization resource" and "in a subframe indicated by the information on the synchronization resource, a device-to-device synchronization signal". Lee discloses UE transmit D2DSS in the first subframe when the RSRP value of the US is less than a threshold, for each discovery pool, the UE shall  see [0102-0106]. 
Applicant’s arguments, see pg. 10, filed January 05, 2021,  with respect to "on a bandwidth configuration for a D2D transmission" recited on claims 42 and 50 have been considered but are moot because the arguments do not apply to the additional references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 45, 47-50, 53, and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0311344 A1, citation can also be found in provisional applications 62/076468, 62/066,890, 62/077,888, 62/080,253 hereinafter "Lee") in view of Khoryaev et al. (US 2015/0009949 A1, hereinafter "Khoryaev") and Chen et al. (US 2016/0270012 A1, hereinafter "Chen").
Regarding to claims 42 and 50, Lee discloses a method and an UE (Lee, Fig. 15, processor and RF Unit) for transmitting a synchronization signal by a user equipment (UE) in a coverage of a base station, comprising:
receiving, from the base station, configuration information including a threshold value and information on a synchronization resource  (Lee, [0102-0103] eNB instructs UE to start D2D SS transmission thru dedicated signaling (i.e. configuration information) including threshold value, D2D communication related D2DSS transmission is configured using SIB (i.e. information on a Synchronization resource));
measuring a reference signal received power (RSRP) of a signal from the base station (Lee, [0098-0103] obtaining RSRP from a SIB of PDCCH (i.e. from base station)) ; 
transmitting, in a subframe indicated by the information on the synchronization resource, a device-to-device synchronization signal (D2DSS) in case that the RSRP of the signal is less than the threshold value (Lee, [0103-0106] UE transmit D2DSS in the first subframe when the RSRP value of the US is less than a threshold, for each discovery pool, the UE shall transmit D2DSS in the first subframe of the discovery pool when this subframe of the discovery pool is in the D2DSS resource) and
 Lee discloses a physical sidelink broadcast channel (PSBCH) including information on a time division duplex (TDD) configuration in case that the UE is configured to perform public safety (PS) related D2D discovery operation (Lee, [0045, 0117-0120, 0252] type 2 radio frame structure applicable to time division duplex (TDD)) D2DSS maybe determined based on PSBCH, public safety UE can perform D2D and PSBCH downlink simultaneously, downlink shared channel (SCH) carrying user traffic or control messages. Traffic or control messages of a downlink multicast or broadcast service may be transmitted via the downlink SCH), but does not explicitly disclose transmitting, in the subframe indicated by the information on the synchronization resource, a physical sidelink broadcast channel 
Khoryaev from the same field of endeavor discloses transmitting, in the subframe indicated by the information on the synchronization resource, a physical sidelink broadcast channel (PSBCH) in case that the UE is configured to perform public safety (PS) related D2D discovery operation (Khoryaev, [0023, 0059] a peer-to-peer broadcast channel is used to carry system information for establishing synchronous operation of the peer terminals, discovery zone and provide energy savings for terminals that belong to the particular public safety group).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified D2D signaling disclosed by Lee and D2D and cellular communication disclosed by Khoryaev with a motivation to make this modification in order to achieve capacity and energy efficient transmission (Khoryaev, [0028]).	
Lee in view of Khoryaev does not explicitly disclose wherein the PSBCH includes information on a time division duplex (TDD) configuration and information on a bandwidth configuration for a D2D transmission.
Chen from the same field of endeavor discloses wherein the PSBCH includes information on a time division duplex (TDD) configuration and information on a bandwidth configuration for a D2D transmission (Chen, [0165, 0178] UE via downlink control signaling or a broadcast, where the D2D resource configuration here can be a D2D discovery resource configuration, or can be a D2D communication resource configuration, the UE determines from the TDD uplink-downlink configuration information carried in the synchronization signal and the UE determines from the system bandwidth information carried in the synchronization signal).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified D2D signaling disclosed by Lee and Khoryaev with synchronization signal disclosed by Chen with a motivation to make this modification in order to reduce mutual interference and improve transmission efficiency and quality (Chen, abstract).
Regarding to claims 45 and 53, Lee discloses wherein the [[same]] subframe is a start point of a discovery resource pool (Lee, [0252] Public safety UE are assumed to be able to perform cellular on DL carrier), and
wherein the [[same]] subframe is not configured for uplink signal transmission. (Lee, [0227] The downlink gap is schedule for a discovery resource pool (i.e. not uplink signal transmission)).
Regarding to claims 47 and 55, Lee in view of Khoryaev discloses the configuration information includes a period of D2DSS transmission (Lee, [0078] The D2D UE receives signaling of the information on the resource pool in which the D2D UE may transmit a signal).
Regarding to claims 48 and 56, Lee in view of Khoryaev discloses wherein the subframe precedes a start point of a discovery resource pool and is within a predetermined distance from the start point of the discovery resource pool (Lee, [0106] a discovery UE, for each discovery pool, the UE shall transmit D2DSS in the first subframe of the discovery pool when this subframe of the discovery pool is in the D2DSS resource, or otherwise in the latest subframe of the D2DSS resource before the starting point of the discovery pool) and wherein the same subframe is not configured for uplink signal transmission (Lee, [0252] Public safety UE are assumed to be able to perform cellular on DL carrier).
Regarding to claims 49 and 57, Lee in view of Khoryaev discloses wherein the PSBCH further includes (Lee, [0133] decode DFN (i.e. system frame number) in PD2DSCH (i.e PSBCH)) 
Claims 43 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0311344 A1, citation can also be found in provisional applications 62/076468, 62/066,890, 62/077,888, 62/080,253 hereinafter "Lee") in view of Khoryaev et al. (US 2015/0009949 A1, hereinafter "Khoryaev") and Chen et al. (US 2016/0270012 A1, hereinafter "Chen") and further in view of Chae et al. (US 2016/0007383, citation can also be found in provisional applications 61/773836, 61/944583, hereinafter "Chae").
Regarding to claims 43 and 51, Lee in view of Khoryaev and Chen does not explicitly disclose wherein the configuration information further comprises D2DSS ID information, and wherein a D2DSS ID of the D2DSS is obtained based on the D2DSS ID information.
Chae from the same field of endeavor discloses wherein the configuration information further comprises D2DSS ID information, and wherein a D2DSS ID of the D2DSS is obtained based on the D2DSS ID information (Chae, [0075] the information report (i.e. configuration information) can include information on an ID of the D2DSS).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified D2D signaling disclosed by Lee and Khoryaev and Chen with D2DSS ID disclosed by Chae with a motivation to make this modification in order to identify the signal received from the equipment (Chae, abstract).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415